DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office action is in response to the communication filed 6-15-22.
Claims 1-66 are pending in the instant application.
Claims 1-30, 36, 38, 43-66 are withdrawn as being drawn to a non-elected invention or species.
Claims 31-35, 37, 39-42 have been examined on their merits as set forth below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6-15-22 has been entered.
 
Response to Arguments and Amendments
Withdrawn Objections/Rejections
Any objections or rejections not repeated in this Office action are hereby withdrawn.
Maintained Rejections/Rejections Necessitated by Amendments
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 31-35, 37, 39-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The specification, prior art and claims do not adequately describe the broad genus claimed, and/or fail to provide a representative number of species, and do not indicate what distinguishing attributes are concisely shared by the members of the broad genus claimed for the reasons of record set forth in the Office action mailed 12-15-21 and as set forth below..
Response to Arguments
Applicant's arguments filed 6-15-22 have been fully considered but they are not persuasive. Applicant argues that both the specification and the claims are, and as originally filed, an integral piece and reflect an adequate disclose to satisfy the in rejection under 35 U.S.C. § 112.
Contrary to Applicant’s arguments, the instant rejection is maintained for the reasons set forth below.
The breadth of the claims:
The claims are broadly drawn to nanoparticle compositions for lightening pigmented tissues of the iris of the eye, comprising a targeting agent of melanocytes chemically bound to a pharmaceutical composition comprising a tyrosinase inhibitor, which targeting agent comprises a composition of iron, zinc, gold, or a combination thereof, or optionally comprises zinc oxide, which tyrosinase inhibitor optionally comprises hydroquinone, and which pharmaceutical composition optionally further comprises at least one melanogenesis inhibitor. 
The claims are also drawn to nanoparticle compositions for treating any pigmented tissue related disease of the iris of the eye, comprising a targeting agent of melanocytes chemically bound by any means to a pharmaceutical composition comprising any active agent for the disease, which targeting agent optionally comprises any composition comprising any concentrations of iron, zinc, gold, or any combinations thereof or optionally comprises zinc oxide at any concentration, and which disease optionally is glaucoma or melanoma cancer.
The teachings in the specification:
The instant specification teaches the following: 
The specification teaches prophetic examples of bleaching comprising the administration of various combination compositions. For instance, example 3A teaches the combination of Hydroquinone, memantine, haginin A and either encapsulation in PLGA microparticles, liposomes, or nanoparticles, and optionally in conjunction with the administration of siRNA to some undisclosed target, and optionally in combination with botulinum toxin. 
Example 3B teaches a combination of Oxyresveratrol, 4,4- dihyldroxybiphenyl and H89, and optionally in conjunction with the administration of siRNA to some undisclosed target, and optionally in combination with botulinum toxin. 
Example 3C teaches combination of tetrahydroxyisoflavone, prinomastat, and naloxone, and optionally in conjunction with the administration of siRNA to some undisclosed target, and optionally in combination with botulinum toxin. 
Example 3D teaches a combination of Memantine, thymoxamine, oxyresveratrol, and pilocarpine, and optionally in combination with botulinum toxin. 
Example 3E teaches a combination of Memantine, thymoxamine, bromfenac and oxyresveratrol. 
Example 3F and 3G teach a combination of Memantine, bromfenac, thymoxamine, H89 and naloxone, and optionally in combination with botulinum toxin.
The specification, therefore, does not teach concise structural or sequence characteristics succinctly identifying members of the broad genus of compounds or combinations of compounds claimed, or of nanoparticles comprising these compounds and combinations of compounds and/or therapeutic molecules and capable of providing in vivo effects via any administration to a subject, and which compositions and combinations of compounds and therapeutic agents are linked in any covalent or non-covalent manner.  
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus such that the common attributes or characteristics concisely identifying members are exemplified and further whereby in vivo effects in the iris are predictably obtained.
The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of this proposed genus of iris lightening or therapeutic compositions, and because the claimed genus is highly variant, the description provided is insufficient.  One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus claimed.
As stated previously, the specification fails to teach any iridial lightening or treatment of iridial conditions in vivo using a representative number of species of the genus of iridial lighteners, and/or combinations or subcombinations of therapeutic agents, as instantly claimed. One skilled in the art would not accept on its face the examples provided in the instant disclosure of the prophetic examples of combination compositions for iridial lightening as being representative of the ability to lighten iris color in a human comprising the administration of any oligonucleotide, or comprising the administration of a representative number of species of melanogenesis inhibitors, and further whereby the iris is lightened in a human or iridial diseases treated.
The specification fails to teach or adequately describe a representative number of species in the broadly claimed genus such that the common attributes or characteristics concisely identifying members are exemplified and further whereby in vivo effects in the iris are predictably obtained. The general knowledge and level of skill in the art do not supplement the omitted description because specific, not general, guidance is what is needed. Since the disclosure and the prior art fail to describe the common attributes and characteristics concisely identifying members of this proposed genus of iris lightening compositions or therapeutic combinations, and because the claimed genus is highly variant, the description provided is insufficient.
Thus, Applicant was not possession of the claimed genus of iridial lighteners, or nanoparticle compositions for treating any pigmented tissue related disease of the iris of the eye.
For these reasons, the instant rejection is properly maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31-35, 37, 39-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schraermeyer, Ulrich (US 2005/0142129) and Kokkinou et al (Pigment Cell Res., Vol. 17, pages 515-518 (2004)), the combination in view of Kurfurst et al (US 2004/0014700), Fujita et al. (J. Investigative Dermatol., Vol. 129, pages 1489-1499 (2008)), Hattori et al (US 6,495,524) and First et al (US 2009/0087459) for the reasons of record set forth in the Office action mailed 12-15-21 and as set forth below.
Response to Arguments
Applicant's arguments filed 6-15-22 have been fully considered but they are not persuasive. Applicant argues that the instant invention is not obvious in light of the combined teachings of record because, according to Applicant, Hattori is inappropriate since “eye” appears at column 10, as “After 3 months, ameliorating effect against pigmentation was evaluated by naked eyes and inter-group comparison was performed.”  Applicant also argues that Kurfurst is inappropriate since “eye” appears only as “0004. In humans, pigmentation results from the synthesis and distribution of melanin pigments in the skin, the hair follicles or the eyes”.
Contrary to Applicant’s arguments, the combined teachings of Schraermeyer, Kokkinou, Kurfurst, Fujita and Hattori properly render the instant invention obvious.
The claims are drawn to nanoparticle compositions for lightening pigmented tissues of the iris of the eye comprising a targeting agent of melanocytes chemically bound to a pharmaceutical composition comprising a tyrosinase inhibitor, which targeting agent comprises a iron, zinc, gold, or a combination thereof, or optionally comprises zinc oxide, which tyrosinase inhibitor optionally comprises hydroquinone, and which pharmaceutical composition optionally further comprises at least one melanogenesis inhibitor. 
The claims are also drawn to nanoparticle compositions for treating any pigmented tissue related disease of the iris of the eye comprising a targeting agent of melanocytes chemically bound by any means to a pharmaceutical composition comprising any active agent for the disease, which targeting agent optionally comprises any composition comprising any concentrations of iron, zinc, gold, or any combinations thereof or optionally comprises zinc oxide at any concentration, and which disease optionally is glaucoma or melanoma cancer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Schraermeyer, Ulrich (US 2005/0142128) teach compositions for delivery of therapeutic agents in combination with zinc to melanocytes, and to the epithelium of the iris for treating various diseases of the eye (see esp. ¶¶ 0004-0006, 0026-0037, Examples 9 and 10, ¶¶ 0055-0058).
Kokkinou et al (Pigment Cell Res., Vol. 17, pages 515-518 (2004)) teach the role of zinc to bind to melanin in pigmented tissues and the beneficial antioxidant capacity of zinc in the eye. Kokkinou also teaches vision problems associated with zinc deficiency, including problems with dark adaptation, night blindness, and age related macular degeneration (see entire document, esp. text on page 515, 517).
Kurfurst et al (US 2004/0014700) teach nanoparticle compositions comprising a melanocyte targeting agent optionally comprising zinc oxide and further comprising a tyrosinase inhibitor optionally comprising hydroquinone, or optionally further comprising an active agent for a disease (see esp. ¶¶ 0070, 0077, claim 39).
Fujita et al. (J. Investigative Dermatol., Vol. 129, pages 1489-1499 (2008)) teach that Inulavosin is an inhibitor of melanogenesis by mistargeting tyrosinase to lysosomes and accelerating tyrosinase degradation in the melanocyte, which melanocytes produce and store melanin. Inulavosin was also found to reduce cell pigmentation and the cellular content of tyrosinase (see entire document, esp. the text on pages 1489-90; figures 1, 3, 4; text on pages 1493-4, 1496).
Hattori et al (US 6,495,524) teach compositions comprising Inulavosin in the amelioration of skin pigmentation by reducing melanogenesis, and the preparation of various delivery devices for the administration of Inulavosin, including emulsions, lotions and creams (see esp. the abstract, col. 1,6, 7-11).
First et al (US 2009/0087459) teach various pharmaceutical formulations for delivery of therapeutic agents to the eye, as well as teaching compositions comprising botulinum toxin as an additional means of achieving depigmentation in the eye (see esp. pages 4, 5, 7, 8, claim 1).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to provide compositions comprising a targeting agent optionally comprising zinc oxide in combination with therapeutic agents for treating a disease, including therapeutic agents for depigmentation because the prior art taught the importance of targeting melanocytes, e.g., in the iris in order to treat macular degeneration and other disorders.  
Kurfurst is relied upon for teaching nanoparticle compositions comprising a melanocyte targeting agent optionally comprising zinc oxide and further comprising a tyrosinase inhibitor optionally comprising hydroquinone, or optionally further comprising an active agent for a disease. One would have been motivated to utilize the therapeutic compound, Inulavosin, for reducing pigmentation in the iris because the correlation between pigmentation and melanogenesis had been taught previously by Fujita, who disclosed that Inulavosin acted as an inhibitor of melanogenesis by mistargeting tyrosinase to lysosomes and accelerating tyrosinase degradation in the melanocyte. Fujita disclosed that Inulavosin reduced cell pigmentation and the cellular content of tyrosinase in melanocytes and   
Contrary to Applicant’s assertions, one of ordinary skill in the art would have been motivated to include zinc or zinc oxide in a formulation for eye delivery of therapeutic agents because such combinations had been well known in the art since 2002, as disclosed by Schraermeyer.  And one of ordinary skill in the art would have been motivated to include zinc or zinc oxide in a formulation for eye delivery of Inulavosin because Kokkinou taught the role of zinc to bind to melanin in pigmented tissues, and the beneficial antioxidant capacity of zinc in the eye. One would have been motivated to include zinc in a pharmaceutical formulation for treating eye disorders because vision problems associated with zinc deficiency, including problems with dark adaptation, night blindness, and age related macular degeneration were well known in the art as taught previously by Kokkinou.
One of skill in the art would have reasonably expected that the instantly claimed formulations provide viable therapeutic strategies for treating the side effects of unwanted pigmentation in the iris by using melanogenesis or tyrosinase inhibitors. One would also have reasonably expected that their delivery to melanocytes would be enhanced by including zinc or zinc oxide to the ophthalmic formulation, and that zinc would also be beneficial for treating the deleterious eye effects as a result of zinc deficiency.
For these reasons, the instant invention would have been obvious to one of ordinary skill in the art at the time of filing.

Conclusion
Certain papers related to this application may be submitted to Art Unit 1635 (formerly 1674) by facsimile transmission.  The faxing of such papers must conform with the notices published in the Official Gazette, 1156 OG 61 (November 16, 1993) and 1157 OG 94 (December 28, 1993) (see 37 C.F.R. ' 1.6(d)).  The official fax telephone number for the Group is 571-273-8300.  NOTE: If Applicant does submit a paper by fax, the original signed copy should be retained by applicant or applicant's representative.  NO DUPLICATE COPIES SHOULD BE SUBMITTED so as to avoid the processing of duplicate papers in the Office.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jane Zara whose telephone number is (571) 272-0765.  The examiner’s office hours are generally Monday-Friday, 10:30am - 7pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ram Shukla, can be reached on (571)-272-0735.  Any inquiry of a general nature or relating to the status of this application should be directed to the Group receptionist whose telephone number is (703) 308-0196.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Jane Zara
8-8-22
/JANE J ZARA/Primary Examiner, Art Unit 1635